Name: 2006/674/EC: Commission Decision of 6 October 2006 amending Annexes I and II to Decision 2002/308/EC establishing lists of approved zones and approved farms with regard to one or more of the fish diseases viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN) (notified under document number C(2006) 4362) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  economic geography;  agricultural activity;  fisheries;  agricultural policy
 Date Published: 2007-06-05; 2006-10-07

 7.10.2006 EN Official Journal of the European Union L 276/80 COMMISSION DECISION of 6 October 2006 amending Annexes I and II to Decision 2002/308/EC establishing lists of approved zones and approved farms with regard to one or more of the fish diseases viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN) (notified under document number C(2006) 4362) (Text with EEA relevance) (2006/674/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), and in particular Articles 5 and 6 thereof, Whereas: (1) Commission Decision 2002/308/EC (2) establishes the lists of approved zones and approved fish farms situated in non-approved zones with regard to certain fish diseases. (2) Denmark, Germany and Italy have submitted the justifications for obtaining the status of approved farms in non-approved zones, with regard to viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN), for certain farms in their territory. The documentation provided shows that those farms meet the requirements of Article 6 of Directive 91/67/EEC. They therefore qualify for the status of approved farms in a non-approved zone and should be added to the list of approved farms. (3) Italy and the United Kingdom have notified the presence of VHS in zones previously considered free of that disease. However, the zones remain free from IHN. Those zones should therefore no longer appear in Decision 2002/308/EC as zones free of VHS. (4) Germany and Italy have notified the presence of VHS and IHN respectively, in farms previously considered free from those diseases. Those farms should therefore no longer appear in Decision 2002/308/EC as free of the disease in question. (5) Germany has notified that one farm located in Schleswig-Holstein has ceased its activity. That farm should therefore no longer appear in Annex II to Decision 2002/308/EC. (6) Commission Decision 2003/634/EC (3) approves and lists programmes submitted by the Member States for the purpose of obtaining the status of approved zones and of approved farms with regard to VHS and IHN. (7) Cyprus and Italy have notified that certain programmes approved by Decision 2003/634/EC have been finalised. The documentation provided by Cyprus shows that all continental areas in its territory qualify for the status of approved zones and should therefore be added to the list of approved zones. The documentation provided by Italy shows that one farm in its territory qualifies for the status of approved farm in a non-approved zone and should be added to the list of approved farms in non-approved zones. (8) Decision 2002/308/EC should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2002/308/EC is amended as follows: 1. Annex I is replaced by the text in Annex I to this Decision. 2. Annex II is replaced by the text in Annex II to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 October 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 46, 19.2.1991, p. 1. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 106, 23.4.2002, p. 28. Decision as last amended by Decision 2006/214/EC (OJ L 80, 17.3.2006, p. 46). (3) OJ L 220, 3.9.2003, p. 8. Decision as last amended by Decision 2005/770/EC (OJ L 291, 5.11.2005, p. 33). ANNEX I ANNEX I ZONES APPROVED WITH REGARD TO THE FISH DISEASES VIRAL HAEMORRHAGIC SEPTICAEMIA (VHS) AND INFECTIOUS HAEMATOPOIETIC NECROSIS (IHN) 1.A. ZONES IN DENMARK APPROVED WITH REGARD TO VHS The water catchment areas and the coastal areas belonging to:  Hansted Ã  HovmÃ ¸lle Ã  GrenÃ ¥  TreÃ ¥  Alling Ã  Kastbjerg  Villestrup Ã  Korup Ã  SÃ ¦by Ã  Elling Ã  Uggerby Ã  Lindenborg Ã  Ãster Ã  Hasseris Ã  Binderup Ã  VidkÃ ¦r Ã  Dybvad Ã  BjÃ ¸rnsholm Ã  Trend Ã  Lerkenfeld Ã  Vester Ã  LÃ ¸nnerup med tillÃ ¸b  Slette Ã  BredkÃ ¦r BÃ ¦k  VandlÃ ¸b til Kilen  ResenkÃ ¦r Ã  KlostermÃ ¸lle Ã  Hvidbjerg Ã  Knidals Ã  Spang Ã  Simested Ã  Skals Ã  Jordbro Ã  FÃ ¥remÃ ¸lle Ã  Flynder Ã  Damhus Ã  Karup Ã  GudenÃ ¥en  HalkÃ ¦r Ã  StorÃ ¥en  Ã rhus Ã  Bygholm Ã  Grejs Ã  Ãrum Ã 1.B. ZONES IN DENMARK APPROVED WITH REGARD TO IHN  All continental and coastal areas within Denmark. 2.A. ZONES IN GERMANY APPROVED WITH REGARD TO VHS AND IHN 2.A.1. BADEN WÃ RTTEMBERG  The water catchment area of Isenburger Tal from the source to the water outlet of the farm Falkenstein,  the water catchment area of Eyach and its tributaries from the sources to the first barrier downstream situated near the town Haigerloch,  the water catchment area of Lauchert and its tributaries from the sources to the barrier of the turbine near town Sigmaringendorf,  the water catchment area of Grosse Lauter and its tributaries from the sources to the barrier of the waterfall near Lauterach,  the water catchment area of Wolfegger Ach and its tributaries from the sources to the barrier of the waterfall near Baienfurth,  the water catchment area of ENZ, consisting of Grosse Enz, Kleine Enz and Eyach from their sources to the barrier in the centre of NeuenbÃ ¼rg,  the water catchment area of Erms from the source to the barrier 200 m downstream of the farm Strobel, Anlage Seeburg,  the water catchment area of Obere Nagold from the source to the barrier near NeumÃ ¼hle. 2.B. ZONES IN GERMANY APPROVED WITH REGARD TO VHS 2.B.1. BADEN WÃ RTTEMBERG  The water catchment area of Andelsbach and its tributaries from the sources to the barrier of the turbine near town Krauchenwies. 3. ZONES IN SPAIN APPROVED WITH REGARD TO VHS AND IHN 3.1. REGION: AUTONOMOUS COMMUNITY OF ASTURIAS Continental zones  All water catchment areas of Asturias. Coastal zones  The entire coast of Asturias. 3.2. REGION: AUTONOMOUS COMMUNITY OF GALICIA Continental zones  The water catchment areas of Galicia:  including the water catchment areas of the river Eo, the river Sil from its source in the province of LÃ ©on, the river MiÃ ±o from its source to the barrier of Frieira, and the river Limia from its source to the barrier Das Conchas,  excluding the water catchment area of the river Tamega. Coastal zones  The coastal area in Galicia from the mouth of the river Eo (Isla Pancha) to the the Punta Picos (mouth of the river MiÃ ±o). 3.3. REGION: AUTONOMOUS COMMUNITY OF ARAGON Continental zones  The water catchment area of the river Ebro from its sources to the dam of Mequinenza in the Community of AragÃ ³n,  River Isuela from its source to the barrier of Arguis,  River Flumen from its source to the barrier of Santa MarÃ ­a de BelsuÃ ©,  River Guatizalema from its source to the barrier of Vadiello,  River Cinca from its source to barrier of Grado,  River Esera from its source to the barrier of Barasona,  River Noguera-Ribagorzana from its source to the barrier of Santa Ana,  River MatarraÃ ±a from its source to the barrier of Aguas de Pena,  River Pena from its source to the barrier of Pena,  River Guadalaviar-Turia from its source to the barrier of the GeneralÃ ­simo in the province of Valencia,  River Mijares from its source to the barrier of ArenÃ ³s in the province of CastellÃ ³n. The other watercourses of the Community of AragÃ ³n are considered as a buffer zone. 3.4. REGION: AUTONOMOUS COMMUNITY OF NAVARRA Continental Zones  The water catchment area of the river Ebro from its sources to the dam of Mequinenza in the Community of AragÃ ³n,  River Bidasoa from its source to its mouth,  River LeizarÃ ¡n from its source to the barrier of LeizarÃ ¡n (Muga). The other watercourses of the Community of Navarra are considered as a buffer zone. 3.5. REGION: AUTONOMOUS COMMUNITY OF CASTILLA AND LEÃ N Continental zones  The water catchment area of the river Ebro from its sources to the dam of Mequinenza in the Community of AragÃ ³n,  River Duero from its source to the barrier of AldeÃ ¡vila,  River Sil,  River TiÃ ©tar from its source to the barrier of Rosarito,  River Alberche from its source to the barrier of Burguillo. The other watercourses of the Autonomous Community of Castilla and LeÃ ³n are considered as a buffer zone. 3.6. REGION: AUTONOMOUS COMMUNITY OF CANTABRIA Continental zones  The water catchment area of the river Ebro from its sources to the dam of Mequinenza in the Community of AragÃ ³n,  the water catchment areas of the following rivers from their source to the sea:  River Deva,  River Nansa,  River Saja-Besaya,  River Pas-PisueÃ ±a,  River AsÃ ³n,  River AgÃ ¼era. The water catchment areas of the rivers Gandarillas, Escudo, Miera y Campiazo are considered as a buffer zone. Coastal zones  The entire coast of Cantabria from the mouth of the river Deva until the creek of OntÃ ³n. 3.7. REGION: AUTONOMOUS COMMUNITY OF LA RIOJA Continental zones The water catchment area of the River Ebro from its sources to dam of Mequinenza in the Community of AragÃ ³n. 3.8. REGION: AUTONOMOUS COMMUNITY OF CASTILLA-LA-MANCHA Continental zones  The water catchment area of the river RÃ ­o Tajo from its sources to the dam of Estremera,  the water catchment area of the river RÃ ­o TajuÃ ±a from its sources to the dam of La Tajera,  the water catchment area of the river RÃ ­o JÃ ºcar from its sources to the dam of La Toba,  the water catchment area of the river RÃ ­o Cabriel from its sources to the dam of Bujioso. 4.A. ZONES IN FRANCE APPROVED WITH REGARD TO VHS AND IHN 4.A.1. ADOUR-GARONNE Catchment areas  The Charente basin,  the Seudre basin,  the basins of the coastal rivers in the Gironde estuary in the department of Charente-Maritime,  the catchment areas of the Nive and the Nivelles (PyrenÃ ©es Atlantiques),  the Forges basin (Landes),  the catchment area of the Dronne (Dordogne), from the source to the Eglisottes dam at Monfourat,  the catchment area of the Beauronne (Dordogne), from the source to the Faye dam,  the catchment area of the Valouse (Dordogne), from the source to the Etang des Roches Noires dam,  the catchment area of the Paillasse (Gironde), from the source to the Grand Forge dam,  the catchment area of the Ciron (Lot et Garonne, Gironde), from the source to the Moulin de Castaing dam,  the catchment area of the Petite Leyre (Landes), from the source to the Pont de lEspine dam at Argelouse,  the catchment area of the Pave (Landes), from the source to the Pave dam,  the catchment area of the Escource (Landes), from the source to the Moulin de Barbe dam,  the catchment area of the Geloux (Landes), from the source to the D38 dam at Saint Martin dOney,  the catchment area of the Estrigon (Landes), from the source to the Campet et LamolÃ ¨re dam,  the catchment area of the Estampon (Landes), from the source to the Ancienne Minoterie dam at Roquefort,  the catchment area of the GÃ ©lise (Landes, Lot et Garonne), from the source to the dam downstream of the confluence of the GÃ ©lise and the Osse,  the catchment area of the Magescq (Landes), from the source to the mouth,  the catchment area of the Luys (PyrÃ ©nÃ ©es Atlantiques), from the source to the Moulin dOro dam,  the catchment area of the Neez (PyrÃ ©nÃ ©es Atlantiques), from the source to the JuranÃ §on dam,  the catchment area of the Beez (PyrÃ ©nÃ ©es Atlantiques), from the source to the Nay dam,  the catchment area of the Gave de Cauterets (Hautes PyrÃ ©nÃ ©es), from the source to the Calypso dam of the Soulom power station. Coastal areas  The whole of the Atlantic coast between the northern boundary of the department of VendÃ ©e and the southern boundary of the department of Charente-Maritime. 4.A.2. LOIRE-BRETAGNE Continental zones  All catchment areas in the region of Brittany with the exception of the following catchment areas:  Vilaine,  the downstream part of the catchment area of the Elorn,  the SÃ ¨vre Niortaise basin,  the Lay basin,  the following catchment areas of the Vienne basin:  the catchment area of the river La Vienne, from the sources to the dam of ChÃ ¢tellerault in the department of La Vienne,  the catchment area of the river La Gartempe, from the sources to the dam of Saint Pierre de MaillÃ © in the department of La Vienne,  the catchment area of the river La Creuse, from the sources to the dam of BÃ ©navent in the department of lIndre,  the catchment area of the river Le Suin, from the sources to the dam of Douadic in the department of lIndre,  the catchment area of the river La Claise, from the sources to the dam of Bossay-sur-Claise in the department of lIndre-et-Loire,  the catchment area of the brooks of Velleches and of des trois Moulins, from the sources to the dam of des trois Moulins in the department of La Vienne,  the basins of the Atlantic coastal rivers in the department of VendÃ ©e. Coastal areas  The entire coast of Brittany with the exception of the following parts:  Rade de Brest,  Anse de Camaret,  the coastal zone between the pointe de TrÃ ©vignon  and the mouth of the river LaÃ ¯ta,  the coastal zone between the mouth of the river Tohon up to the border of the department. 4.A.3. SEINE-NORMANDIE Continental zones  The SÃ ©lune basin. 4.A.4. REGION AQUITAINE Catchment areas  The catchment area of river Vignac from the source to the barrier la Forge ,  the catchment area of river Gouaneyre from the source to the barrier MailliÃ ¨res dam ,  the catchment area of the river Susselgue from the source to the barrier de Susselgue ,  the catchment area of the river Luzou from the source to the barrier at the fish farm de Laluque ,  the catchment area of the river Gouadas from the source to the barrier at lEtang de la GlaciÃ ¨re Ã Saint Vincent-de-Paul ,  the catchment area of the river Bayse from its sources to the barrier at Moulin de Lartia et de Manobre ,  the catchment area of the river Rancez from its sources to the barrier at Rancez,  the catchment area of the river Eyre from its sources to its estuary of Arcachon,  the catchment area of the river LOnesse from its sources to its estuary of Courant de Contis. 4.A.5. MIDI-PYRENEES Catchment areas  The catchment area of river Cernon from the source to the barrier at Saint George de LuzenÃ §on,  the catchment area of the river Dourdou from the sources of the Dourdou and Grauzon rivers to the barrier at Vabres-lAbbaye. 4.A.6. LAIN  The Continental zone des Ã ©tangs de la Dombe. 4.A.7. ARTOIS-PICARDIE  The continental zone of the catchment area of the river La Selle from its source of the river La Poix to where this river meets the river Les Evoissons. 4.A.8. AUVERGNE  The continental zone of la Couze Pavin from its sources to the barrier at Besse-en-Chandesse. 4.B. ZONES IN FRANCE APPROVED WITH REGARD TO VHS 4.B.1. LOIRE-BRETAGNE Continental zones  The part of the Loire basin comprising the upstream part of the Huisne catchment area from the source of the water courses to the FertÃ ©-Bernard dam. 4.C. ZONES IN FRANCE APPROVED WITH REGARD TO IHN 4.C.1. LOIRE-BRETAGNE Continental zones  The following catchment area of the Vienne basin:  the catchment area of the lAnglin , from the sources to the dams of:  EDF de ChÃ ¢tellerault on the river La Vienne, in the department of la Vienne,  Saint Pierre de MaillÃ © on the river La Gartempe, in the department of la Vienne,  BÃ ©navent on the river La Creuse, in the department of lIndre,  Douadic on the river Le Suin, in the department of lIndre,  Bossay-sur-Claise on the river La Claise, in the department of lIndre and Loire. 5.A. ZONES IN IRELAND APPROVED WITH REGARD TO VHS  All continental and coastal areas within Ireland excluding Cape Clear Island. 5.B. ZONES IN IRELAND APPROVED WITH REGARD TO IHN  All continental and coastal areas within Ireland. 6.A. ZONES IN ITALY APPROVED WITH REGARD TO VHS AND IHN 6.A.1. REGION OF TRENTINO ALTO ADIGE, AUTONOMOUS PROVINCE OF TRENTO Continental zones  Zona Val di Fiemme, Fassa e Cembra: water catchment area of the river Avisio, from the source to the barrier of Serra San Giorgio situated in the Commune of Giovo,  Zona Valle della Sorna: water catchment area of the river Sorna from the source to the barrier constituted by the hydro-electric power station located in the Chizzola (Ala) locality, before reaching the Adige river,  Zona Rio Manes: zone which collects the Rio Manes water down to the barrier located 200 metres downstream of the farm Troticoltura Giovanelli  located in the La Zinquantina  locality,  Zona Val di Ledro: the water catchment areas of the Massangla and Ponale rivers from their sources to barrier constituted by the hydroelectric power plant at Centrale  in the Commune of Molina di Ledro,  Zona Valsugana: the water catchment area of the river Brenta from its sources to the Marzotto dam at Mantincelli in the Commune of Grigno,  Zona Val del Fersina: the water catchment area of the Fersina river from its sources to the barrier of Ponte Alto. 6.A.2. REGION OF LOMBARDIA, PROVINCE OF BRESCIA Continental zones  Zona Ogliolo: the water catchment area from the source of Ogliolo stream to the barrier, situated downstream of the Adamello fish farm, where Ogliolo stream joins the Oglio river,  Zona Fiume Caffaro: the water catchment area from the source of Cafarro stream to the barrier situated 1 km downstream of the farm,  Zona Val Brembana: the water catchment area of Brembo river, from its sources to the barrier in the commune de Ponte S. Pietro. 6.A.3. REGION OF UMBRIA Continental zones  Fosso di TerrÃ ¬a: the water catchment area of the river TerrÃ ¬a from its sources to the barrier below fish farm Ditta Mountain Fish, where the river TerrÃ ¬a joins the river Nera. 6.A.4. REGION OF VENETO Continental zones  Zona Belluno: the water catchment area in the province of Belluno from the source of the stream Ardo to the downstream barrier (situated before the stream Ardo flows into the river Piave) of the farm Centro Sperimentale di Acquacoltura, Valli di Bolzano Bellunese, Belluno,  Bacino del torrente Tegorzo: the water catchment area of the river Tegorzo from its sources to the barrier at the Tegorzo river bridge in the village of Faveri. 6.A.5. REGION OF TOSCANA Continental zones  Zona Valle del fiume Serchio: the water catchment area of the river Serchio from its sources to the Piaggione dam,  Bacino del torrente Lucido: the water catchment area of the river Lucido from its sources the dam at Ponte del Bertoli,  Bacino del torrente Osca: the water catchment area of the river Osca from its sources to the barrier downstream the farm Il Giardino ,  Bacino del fiume Staggia: the water catchment area of the river Staggia from its sources to the barrier of Calcinaia. 6.A.6. REGION OF PIEMONTE Continental zones  Sorgenti della Gerbola: the part of the water catchment area of the river Grana from the sources of Cavo C  and Canale del Molino della Gerbala  to the barrier below the farm Azienda Agricola Canali Cavour S.S. ,  Bacino del Besante: the water catchment area of the river Besante from its sources to the barrier 500 m downstream the farm Pastorino Giovanni ,  Valle di Duggia: the river Duggia from its sources to the barrier 100 m above where the bridge of the road between Varallo and Locarno crosses the river,  Zona del Rio Valdigoja: the brook Valdigoja from its sources to where the brook enters the river Duggia above the barrier of the approved zone Valle di Duggia ,  Zona Sorgente dei Paschi: the water catchment area of the river Pesio from its sources to the barrier located downstream the farm Azienda dei Paschi ,  Zona Stura Valgrande: the water catchment area of the river Stura Valgrande from its sources to the barrier located downstream the fish farm Troticoltura delle Sorgenti ,  Valle Elvo: the water catchment area of the river Elvo from its sources to the dam of Tintoria Europa  in the commune Occhieppo Inferiore,  Valle Strona: the water catchment area of the river Strona from its sources in the municipality of Camandona to the barrier near Vallemosso in locality Rovella,  Valle Cervo: the water catchment area of the river Cervo from its sources in the municipality of Sagliano Micca to the barrier near the brigde of the provincial road SS n.142 in the municipality of Biella,  Zona Lanca del Boschetto: the part of the Toce river from the springs inside the premises of the Mittage Feerico farm, to the barrier downstream of the Moretti Renzo farm. 6.A.7. REGION OF EMILIA ROMAGNA Continental zones  Bacino Fontanacce-Valdarno: the water catchment area of the rivers Fontanacce and Valdarno from their sources to the barrier 100 m downstream the farm S.V.A. s.r.l. fish farm . 6.A.8. REGION OF LIGURIA Continental zones  The water catchment area of the river Penna from its sources to the barrier where the river Penna meets the river Borzone. 6.B. ZONES IN ITALY APPROVED WITH REGARD TO VHS 6.B.1. REGION OF TRENTINO ALTO ADIGE, AUTONOMOUS PROVINCE OF TRENTO Continental zones  Zona Valle dei Laghi: water catchment area of the lakes of San Massenza, Toblino and Cavedine to the downstream barrier in the south part of the lake of Cavedine leading to the hydro-electric power station located in the Torbole municipality. 6.C. ZONES IN ITALY APPROVED WITH REGARD TO IHN 6.C.1. REGION OF UMBRIA, PROVINCE OF PERUGIA  Zona Lago Trasimeno: the lake Trasimeno. 6.C.2. REGION OF TRENTINO ALTO ADIGE, AUTONOMOUS PROVINCE OF TRENTO  Zona Val Rendena: the water catchment area from the source of Sarca river to the dam of Oltresarca in the commune of Villa Rendena. 6.C.3. REGION OF TRENTINO ALTO ADIGE, AUTONOMOUS PROVINCE OF TRENTO  Zona Torrente AdanÃ : water catchment area of the river AdanÃ from the source to the barriers situated downstream of the farm Armani Cornelio-Lardaro. 7.A. ZONES IN SWEDEN APPROVED WITH REGARD TO VHS AND IHN  All continental and coastal areas within Sweden:  excluding the area of the West Coast within a semicircle of 20 kilometres radius around the fish farm situated on the Island of BjÃ ¶rkÃ ¶, as well as the estuaries and the water catchment areas of the rivers GÃ ¶ta and SÃ ¤ve up to each of their first migration barrier (situated at TrollhÃ ¤ttan and the inlet to the lake Aspen respectively). 7.B. ZONES IN SWEDEN APPROVED WITH REGARD TO IHN  All continental and coastal areas within Sweden. 8.A. ZONES IN THE UNITED KINGDOM, THE CHANNEL ISLANDS AND THE ISLE OF MAN APPROVED WITH REGARD TO VHS  All continental and coastal areas within Great Britain, except:  the catchment areas of the river Ouse from its sources to its normal tidal limit at Naburn Lock and Weir,  a buffer zone consisting of the waters of the Humber Estuary from the normal tidal limits at Barmby Barrage, Naburn Lock and Weir, the Railway Bridge at Ulleskelf, Chapel Haddlesey Weir and Long Sandall Lock to a line drawn due north from the jetty at Whitgift,  all continental and coastal areas within Northern Ireland,  all continental and coastal areas within Guernsey,  all continental and coastal areas within The Isle of Man. 8.B. ZONES IN THE UNITED KINGDOM, THE CHANNEL ISLANDS AND THE ISLE OF MAN APPROVED WITH REGARD TO IHN  All continental and coastal areas within Great Britain,  all continental and coastal areas within Northern Ireland,  all continental and coastal areas within Guernsey,  all continental and coastal areas within The Isle of Man. 9.A. ZONES IN FINLAND APPROVED WITH REGARD TO VHS  All continental areas within its territory. 9.B. ZONES IN FINLAND APPROVED WITH REGARD TO IHN  All continental and coastal areas within its territory. 10. ZONES IN CYPRUS APPROVED WITH REGARD TO VHS AND IHN  All continental areas within its territory. ANNEX II ANNEX II FISH FARMS APPROVED WITH REGARD TO THE FISH DISEASES VIRAL HAEMORRHAGIC SEPTICAEMIA (VHS) AND INFECTIOUS HAEMATOPOIETIC NECROSIS (IHN) 1. FISH FARMS IN BELGIUM APPROVED WITH REGARD TO VHS AND IHN 1. La Fontaine aux truites B-6769 GÃ ©rouville 2. FISH FARMS IN DENMARK APPROVED WITH REGARD TO VHS AND IHN 1. Vork Dambrug DK-6040 Egtved 2. EgebÃ ¦k Dambrug DK-6880 Tarm 3. BÃ ¦kkelund Dambrug DK-6950 RingkÃ ¸bing 4. Borups GeddeoprdrÃ ¦t DK-6950 RingkÃ ¸bing 5. Bornholms LakseklÃ ¦kkeri DK-3730 NexÃ ¸ 6. Langes Dambrug DK-6940 Lem St. 7. BrÃ ¦nderigÃ ¥rdens Dambrug DK-6971 Spjald 8. Siglund FiskeopdrÃ ¦t DK-4780 Stege 9. Ravning Fiskeri DK-7182 Bredsten 10. RavnkÃ ¦r Dambrug DK-7182 Bredsten 11. Hulsig Dambrug DK-7183 RandbÃ ¸l 12. LigÃ ¥rd Fiskeri DK-7183 RandbÃ ¸l 13. GrÃ ¸nbjerglund Dambrug DK-7183 RandbÃ ¸l 14. Danish Aquaculture DK-6040 Egtved 15. Abild Dambrug DK-6920 VidebÃ ¦k 16. Tvilho Fiskeri DK-6800 Varde 3.A. FISH FARMS IN GERMANY APPROVED WITH REGARD TO VHS AND IHN 3.A.1. LOWER SAXONY 1. Jochen Moeller Fischzucht Harkenbleck D-30966 Hemmingen-Harkenbleck 2. Versuchsgut Relliehausen der UniversitÃ ¤t GÃ ¶ttingen (hatchery only) D-37586 Dassel 3. Dr. R. Rosengarten Forellenzucht Sieben Quellen D-49124 GeorgsmarienhÃ ¼tte 4. Klaus KrÃ ¶ger Fischzucht Klaus KrÃ ¶ger D-21256 Handeloh WÃ ¶rme 5. Ingeborg Riggert-Schlumbohm Forellenzucht W. Riggert D-29465 Schnega 6. Volker Buchtmann Fischzucht Nordbach D-21441 Garstedt 7. Sven Kramer Forellenzucht Kaierde D-31073 Delligsen 8. Hans-Peter Klusak Fischzucht GrÃ ¶negau D-49328 Melle 9. F. Feuerhake Forellenzuch Rheden D-31039 Rheden 10. Horst PÃ ¶pke Fischzucht PÃ ¶pke HauptstraÃ e 14 D-21745 Hemmoor 3.A.2. THURINGIA 1. Firma Tautenhahn D-98646 Trostadt 2. Fischzucht Salza GmbH D-99734 Nordhausen-Salza 3. Fischzucht KindelbrÃ ¼ck GmbH D-99638 KindelbrÃ ¼ck 4. Reinhardt Strecker Forellenzucht OrgelmÃ ¼hle D-37351 Dingelstadt 3.A.3. BADEN-WÃ RTTEMBERG 1. Walter Dietmayer Forellenzucht Walter Dietmayer Hettingen D-72501 Gammertingen 2. Heiner Feldmann Bergatreute D-88630 Pfullendorf 3. Oliver Fricke Anlage Wuchzenhofen BoschenmÃ ¼hle 13 1/2 D-87764 Mariasteinbach-Legau 4. Peter Schmaus Fischzucht Schmaus, Steinental D-88410 Steinental/Hauerz 5. Josef Schnetz FenkenmÃ ¼hle D-88263 Horgenzell 6. Falko Steinhart Quellwasseranlage Steinhart Hettingen D-72513 Hettingen 7. Hugo Strobel Quellwasseranlage Otterswang SÃ ¤gmÃ ¼hle D-72505 Hausen am Andelsbach 8. Reinhard Lenz Forsthaus GaimÃ ¼hle D-64759 Sensbachtal 9. Stephan Hofer Sulzbach D-78727 Aisteig/Oberndorf 10. Stephan Hofer Oberer Lautenbach D-78727 Aisteig/Oberndorf 11. Stephan Hofer Unterer Lautenbach D-78727 Aisteig/Oberndorf 12. Stephan Hofer Schelklingen D-78727 Aistaig/Oberndorf 13. Stephan Schuppert Brutanlage: Obere Fischzucht Mastanlage: Untere Fischzucht D-88454 Unteressendorf 14. Anton Jung Brunnentobel D-88299 Leutkirch/Hebrazhofen 15. Peter StÃ ¶rk Wagenhausen D-88348 Saulgau 16. Erwin Steinhart Geislingen/St. D-73312 Geislingen/St. 17. Joachim Schindler Forellenzucht LohmÃ ¼hle D-72275 Alpirsbach 18. Georg Sohnius Forellenzucht Sohnius D-72160 Horb-Diessen 19. Claus Lehr Forellenzucht Reinerzau D-72275 Alpirsbach-Reinerzau 20. Hugo Hager Bruthausanlage D-88639 Walbertsweiler 21. Hugo Hager Waldanlage D-88639 Walbertsweiler 22. Gumpper und Stoll GmbH Forellenhof RÃ ¶ssle Honau D-72805 Liechtenstein 23. Hans Schmutz Brutanlage 1, Brutanlage 2, Brut- und Setzlingsanlage 3 (Hausanlage) D-89155 Erbach 24. Wilhelm Drafehn Obersimonswald D-77960 Seelbach 25. Wilhelm Drafehn Brutanlage Seelbach D-77960 Seelbach 26. Franz Schwarz Oberharmersbach D-77784 Oberharmersbach 27. Meinrad Nuber Langenenslingen D-88515 Langenenslingen 28. Walter Dietmayer HÃ ¶hmÃ ¼hle D-88353 KiÃ leg 29. Fischbrutanstalt des Landes Baden-WÃ ¼rtemberg Anlage Osterhofen Argenweg 50 D-88085 Langenargen 30. Kreissportfischereiverein Biberach Warthausen D-88400 Biberach 31. Hans Schmutz Gossenzugen D-89155 Erbach 32. Reinhard RÃ ¶sch Haigerach D-77723 Gengenbach 33. Rainer Tress Unterlauchringen D-79787 Unterlauchringen 34. Andreas TrÃ ¶ndle Tiefenstein D-79774 Albbruck 35. Andreas TrÃ ¶ndle Unteralpfen D-79774 Unteralpfen 36. Stephan Hofer Schenkenbach D-78727 Aisteig/Oberndorf 37. Heiner Feldmann Bainders D-88630 Pfullendorf 38. Andreas Zordel Fischzucht Im GÃ ¤nsebrunnen D-75305 NeuenbÃ ¼rg 39. Thomas FischbÃ ¶ck Forellenzucht am Kocherursprung D-73447 Oberkochen 40. Reinhold Bihler Anlage EinÃ ¶de Dorfstrasse 22 D-88430 Rot a.d. Rot Haslach 41. Josef DÃ ¼rr Forellenzucht Igersheim D-97980 Bad Mergentheim 42. Andreas Zordel Anlage Berneck D-72297 Seewald 43. Fischzucht Anton Jung Anlage Rohrsee D-88353 KiÃ ²legg 44. Staatliches Forstamt Ravensburg Anlage Karsee D-88239 Wangen i.A. 45. Simon Phillipson Anlage Weissenbronnen D-88364 Wolfegg 46. Hans Klaiber Anlage Bad Wildbad D-75337 EnzklÃ ¶sterle 47. Josef HÃ ¶nig Forellenzucht HÃ ¶nig D-76646 Bruchsal-Heidelsheim 48. Werner Baur Blitzenreute D-88273 Fronreute-Blitzenreute 49. Gerhard Weihmann MÃ ¤gerkingen D-72574 Bad Urach-Seeburg 50. Hubert Belser GBR Dettingen D-72401 Haigerloch-Gruol 51. Staatliche ForstÃ ¤mter Ravensburg und Wangen Altdorfer Wald D-88214 Ravensburg 52. Anton Jung Bunkhoferweiher, Schanzwiesweiher und HÃ ¤cklerweiher D-88353 KiÃ ²legg 53. Hildegart Litke Holzweiher D-88480 Achstetten 54. Werner WÃ ¤gele Ellerazhofer Weiher D-88319 Aitrach 55. Ernst Graf Hatzenweiler Osterbergstr. 8 D-88239 Wangen-Hatzenweiler 56. Fischbrutanstalt des Landes Baden-WÃ ¼rttemberg Anlage Obereisenbach Argenweg 50 D-88085 Langenargen 57. Forellenzucht Kunzmann Heinz Kunzmann Unterer Steinweg 64 D-75438 Knittlingen 58. Meinrad Nuber Ochsenhausen Obere Wiesen 1 D-88416 Ochsenhausen 59. Bezirksfischereiverein Nagoldtal e.V. Kentheim Lange Steige 34 D-75365 Calw 60. Bernd und Volker FÃ ¤hnrich NeumÃ ¼hle D-88260 Ratzenried-ArgenbÃ ¼hl 61. Klaiber An der Tierwiese  Hans Klaiber Rathausweg 7 D-75377 EnzklÃ ¶sterle 62. Parey Bittigkoffer  Unterreichenbach Klaus Parey MÃ ¶rikeweg 17 D-75331 Engelsbran 2 63. Farm Sauter Anlage Pflegelberg Gerhard Sauter D-88239 Wangen-Pflegelberg 6 64. Krattenmacher Anlage Osterhofen Krattenmacher, Hittelhofen Gasthaus D-8339 Bad Waldsee 65. FÃ ¤hnrich Anlage ArgenmÃ ¼hle D-88260 Ratzenried-ArgenmÃ ¼hle Bernd und Volker FÃ ¤hnrich Von RÃ ¼tistrasse D-8339 Bad Waldsee 66. Gumpper und Stoll Anlage Unterhausen Gumpper und Stoll GmbH und Co. KG Heerstr. 20 D-72805 Lichtenstein-Honau 67. Durach Anlage Altann Antonie Durach Panoramastr. 23 D-88346 Wolfegg-Altann 68. StÃ ¤dler Anlage RaunsmÃ ¼hle Paul StÃ ¤dler RaunsmÃ ¼hle D-88499 Riedlingen-Pfummern 69. KÃ ¶nig Anlage Erisdorf Sigfried KÃ ¶nig Helfenstr. 2/1 D-88499 Riedlingen-Neufra 70. Forellenzucht Drafehn Anlage Wittelbach Wilhelm Drafehn Schuttertalsstrasse 1 D-77960 Seelbach-Wittelbach 71. Wirth Anlage Dengelshofen GÃ ¼nther Wirth D-88316 Isny-Dengelshofen 219 72. KrÃ ¤mer, Bad Teinach Sascha KrÃ ¤mer Poststr. 11 D-75385 Bad Teinach-Zavelstein 73. Muffler Anlage Eigeltingen Emil Muffler Brielholzer Hof D-78253 Eigeltingen 74. Karpfenteichwirtschaft MÃ ¶nchsroth Karl Uhl Fischzucht D-91614 MÃ ¶nchsroth 75. Krattenmacher Anlage Dietmans Krattenmacher, Hittelhofen Gasthaus D-8339 Bad Waldsee 76. Bruthaus Fischzucht Anselm-Schneider Dagmar Anselm-Schneider GrabenkÃ ¶pfel 1 D-77743 Neuried 77. Matthias Grassmann Fischzucht Grassmann D-75203 KÃ ¶nigsbach-Stein 78. Forellenzucht Hurrle Karl Hurrle Russelstr. 45 D-76571 Gaggenau-HÃ ¶rden 3.A.4. NORTH RHINE-WESTPHALIA 1. Wolfgang Lindhorst-Emme Hirschquelle D-33758 Schloss Holte-Stukenbrock 2. Wolfgang Lindhorst-Emme Am Oelbach D-33758 Schloss Holte-Stukenbrock 3. Hugo Rameil und SÃ ¶hne SauerlÃ ¤nder Forellenzucht D-57368 Lennestadt-GleierbrÃ ¼ck 4. Peter Horres Ovenhausen, JÃ ¤tzer MÃ ¼hle D-37671 HÃ ¶xter 5. Wolfgang Middendorf Fischzuchtbetrieb Middendorf D-46348 Raesfeld 6. Michael und Guido Kamp Lambacher Forellenzucht und RÃ ¤ucherei Lambachtalstr 58 D-51766 Engelskirchen-Oesinghausen 7. Thomas Rameil Brutanlage Am Gensenberg Saalhauser Str. 8 D-57368 Lennestadt 8. Ignaz Brands Forellenzucht Brands VÃ ¶lmeder Str. 110 D-59590 Geseke 3.A.5. BAVARIA 1. Werner Ruf Fischzucht Wildbad 86925 Fuchstal-Leeder 2. Rogg Fisch Rogg D-87751 Heimertingen 3. Fischzucht Graf Anlage D-87737 Reichau Fischzucht Graf GbR Engishausen 64 D-87743 Egg an der GÃ ¼nz 4. Fischzucht Graf Anlage D-87727 Klosterbeuren Fischzucht Graf GbR Engishausen 64 D-87743 Egg an der GÃ ¼nz 5. Fischzucht Graf Anlage D-87743 Egg an der GÃ ¼nz Fischzucht Graf GbR Engishausen 64 D-87743 Egg an der GÃ ¼nz 6. Anlage Am Grossen DÃ ¼rrmaul D-95671 BÃ ¤rnau Andreas RÃ ¶sch Am grossen DÃ ¼rrmaul 2 D-95671 BÃ ¤rnau 7. Andreas Hofer Anlage D-84524 Mitterhausen Andreas Hofer Vils 6 D-8419 Velden 8. Fischzucht Graf Anlage D-87743 Engihausen I Fischzucht Graf GbR Engishausen 64 D-87743 Egg an der GÃ ¼nz 9. Fischzucht Graf Anlage D-87743 Engihausen II Fischzucht Graf GbR Engishausen 64 D-87743 Egg an der GÃ ¼nz 10. Fischzucht GrÃ ¼nmÃ ¼hl Anlage D-94379 Thomas Flohr GrÃ ¼nmÃ ¼hl 3 D-94379 Sankt Englmar 3.A.6. SAXONY 1. Anglerverband SÃ ¼dsachsen Mulde/Elster  e.V. Forellenanlage Schlettau D-09487 Schlettau 2. H. und G. Ermisch GbR Forellen- und Lachszucht D-01844 Langburkersdorf 3. Teichwirtschaft Weissig Helga BrÃ ¤uer Am Teichhaus 1 D-01920 Ossling OT Weissig 4. Teichwirtschaft Zeisholz Hagen Haedicke GrÃ ¼ner Weg 39 D-01936 Schwepnitz OT GrÃ ¼ngrÃ ¤bchen 3.A.7. HESSEN 1. Hermann Rameil Fischzuchtbetriebe Hermann Rameil D-34311 Naumburg OT Altendorf 3.B. FISH FARMS IN GERMANY APPROVED WITH REGARDS TO IHN 3.B.1. THURINGIA 1. ThÃ ¼ringer Forstamt Leinefelde Fischzucht Worbis D-37327 Leinefelde 3.C. FISH FARMS IN GERMANY APPROVED WITH REGARDS TO VHS 3.C.1. BADEN-WÃ RTTEMBERG 1. Heiner Feldmann Riedlingen/Neufra D-88630 Pfullendorf 2. Heiner Feldmann Bad Waldsee D-88630 Pfullendorf 4. FISH FARMS IN SPAIN APPROVED WITH REGARD TO VHS AND IHN 4.1. REGION: AUTONOMOUS COMMUNITY OF ARAGON 1. Truchas del Prado AlcalÃ ¡ de Ebro, Provincia de Zaragoza (AragÃ ³n). 4.2. REGION: AUTONOMOUS COMMUNITY OF ANDALUCIA 1. PiscifactorÃ ­a de Riodulce D. Julio DomezÃ ¡in Fran. Piscifactoria de Sierra Nevada S.L.  Camino de La Piscifactoria no 2, Loja-Granada. E-18313 2. Piscifactoria Manzanil D. Julio DomezÃ ¡in Fran. Piscifactoria de Sierra Nevada S.L.  Camino de La Piscifactoria no 2, Loja-Granada. E-18313 4.3. REGION: AUTONOMOUS COMMUNITY OF CASTILLA-LA-MANCHA 1. Piscifactoria RincÃ ³n de UÃ ±a Junta de Comunidades de Castilla-La Mancha S191100ID, DelegaciÃ ³n de Medio Ambiente. ColÃ ³n 2; Cuenca E-16071 V-16-219-094 5.A. FISH FARMS IN FRANCE APPROVED WITH REGARD TO VHS AND IHN 5.A.1. ADOUR-GARONNE 1. Pisciculture de Sarrance F-64490 Sarrance (PyrÃ ©nÃ ©es-Atlantiques) 2. Pisciculture des Sources F-12540 Cornus (Aveyron) 3. Pisciculture de Pissos F-40410 Pissos (Landes) 4. Pisciculture de Tambareau F-40000 Mont-de-Marsan (Landes) 5. Pisciculture «Les Fontaines dEscot » F-64490 Escot (PyrÃ ©nÃ ©es Atlantiques) 6. Pisciculture de la Forge F-47700 Casteljaloux (Lot-et-Garonne) 5.A.2. ARTOIS-PICARDIE 1. Pisciculture du Moulin du Roy F-62156 RÃ ©my (Pas-de-Calais) 2. Pisciculture du BlÃ ©quin F-62380 SÃ ©ninghem (Pas-de-Calais) 3. Pisciculture de Earls Feldmann 76340 Hodeng-Au-Bosc F-80580 Bray-Les-Mareuil 4. Pisciculture Bonnelle, Ã Ponthoile Bonnelle 80133 Ponthoile M. Sohier 26 rue George Deray F-80100 Abbeville 5. Pisciculture Bretel, Ã Gezaincourt Bretel 80600 Gezaincourt-Doulens M. Sohier 26 rue George-Deray F-80100 Abeville 6. Pisciculture de Moulin Est Earl Pisciculture Gobert 18 rue Pierre-Ã -lhuile F-80150 Machiel 5.A.3. AQUITAINE 1. SARL Salmoniculture de la Ponte  Station dAlevinage du Ruisseau Blanc Le Meysout F-40120 Arue 2. LEPST-INRA Pisciculture Ã LÃ ©es-Athas Saillet et Esquit F-64490 LÃ ©es-Athas INRA  BP-3 F-64310 Saint PÃ ©e-sur-Nivelle 3. Truites de haut Baretous Route de la Pierre-Saint-Martin 64570 Arette reg 64040154 Mme Estournes FranÃ §oise Maison MÃ ©nin F-64570 Aramits 5.A.4. DRÃ ME 1. Pisciculture «Sources de la Fabrique » 40, Chemin de Robinson F-26000 Valence 2. Pisciculture Font Rome F-26400 Beaufort-sur-Gervanne Pisciculture Font Rome Chemin des Iles  BP 25 F-07200 Aubenas 5.A.5. HAUTE-NORMANDIE 1. Pisciculture des Godeliers F-27210 Le Torpt 2. Pisciculture fÃ ©dÃ ©rale de Sainte-Gertrude 76490 Maulevrier-Sainte-Gertrude FÃ ©dÃ ©ration des Associations pour la pÃ ªche et la protection du milieu aquatique de Seine-Maritime F-76490 Maulevrier-Sainte-Gertrude 5.A.6. LOIRE-BRETAGNE 1. SCEA «Truites du lac de Cartravers » Bois-Boscher F-22460 Merleac (CÃ ´tes dArmor) 2. Pisciculture du ThÃ ©lohier F-35190 Cardroc (Ille-et-Vilaine) 3. Pisciculture de Plainville F-28400 Marolles les Buis (Eure et Loir) 4. Pisciculture RÃ ©mon, Ã ParnÃ ©-sur-Roc SARL Remon 21, rue de la VÃ ©querie F-53260 ParnÃ ©-sur-Roc (de la Mayenne) 5. Esosiculture de Feins Etang aux Moines 5440 FEINS AAPPMA 9, rue Kerautret-Botmel F-35200 Rennes 5.A.7. RHIN-MEUSE 1. Pisciculture du ruisseau de Dompierre F-55300 Lacroix-sur-Meuse (Meuse) 2. Pisciculture de la source de la DeÃ ¼e F-55500 Cousances-aux-Bois (Meuse), Cousances-les-Triconville 5.A.8. RHÃ NE-MÃ DITERRANÃ E-CORSE 1. Pisciculture Charles Murgat Les Fontaines F-38270 Beaufort (IsÃ ¨re) 5.A.9. SEINE-NORMANDIE 1. Pisciculture du Vaucheron F-55130 Gondrecourt-le-ChÃ ¢teau (Meuse) 5.A.10. LANGUEDOC-ROUSSILLON 1. Pisciculture de PÃ ªcher 48400 Florac FÃ ©dÃ ©ration de la LozÃ ¨re pour la pÃ ªche et la protection du milieu aquatique F-48400 Florac 5.A.11. MIDI-PYRÃ NÃ ES 1. Pisciculture de la source du Durzon SCEA Pisciculture du mas de pommiers F-12230 Nant 5.A.12. ALPES-MARITIMES 1. Centre Piscicole de Roquebiliere 06450 RoquebiliÃ ¨re FÃ ©dÃ ©ration des Alpes Maritimes pour la pÃ ªche et la protection du milieu Aquatique F-06450 RoquebiliÃ ¨re 5.A.13. HAUTES-ALPES 1. Pisciculture FÃ ©dÃ ©rale de la-Roche-de-Rame Pisciculture FÃ ©dÃ ©rale F-05310 La-Roche-de-Rame 5.A.14. RHÃ NE-ALPES 1. Pisciculture Petit Ronjon M Dannancier Pascal F-01270 Cormoz 2. Gaec Piscicole de Teppe Gaec Piscicole de Teppe 731, Chemin de Jouffray F-01310 Polliat 5.A.15. LOZÃ RE 1. Ferme Aquacole de la source de FrÃ ©zal Site Aquacole chemin de Fraissinet F-48500 La Canourgue LycÃ ©e denseignement gÃ ©nÃ ©ral et technologique agricole-MinistÃ ¨re de lagriculture de la pÃ ªche et de lalimentation 5.A.16. ARDÃ CHE 1. Pisciculture Font Rome Chemin des Iles  BP 25 F-07200 Aubenas Pisciculture Font Rome Chemin des Iles  BP 25 F-07200 Aubenas 5.B. FISH FARMS IN FRANCE APPROVED WITH REGARD TO VHS 5.B.1. ARTOIS-PICARDIE 1. Pisciculture de Sangheen F-62102 Calais (Pas-de-Calais) 6.A. FISH FARMS IN ITALY APPROVED WITH REGARD TO VHS AND IHN 6.A.1. REGION: FRIULI VENEZIA GIULIA 1. Azienda ittica agricola Collavini Mario n. I096UD005 Via Tiepolo 12 I-33032 Bertiolo (UD) 2. Impianto ittiogenico di Flambro (Talmassons) Ente tutela pesca del Friuli-Venezia Giulia Via Colugna 3 I-33100 Udine 3. Impianto ittiogenico di Forni di Sotto Ente tutela pesca del Friuli Via Colugna 3 I-33100 Udine 4. Impianto di Grauzaria di Moggio Udinese Ente tutela pesca del Friuli Via Colugna 3 I-33100 Udine 5. Impianto ittiogenico di Amaro Ente tutela pesca del Friuli Via Colugna 3 I-33100 Udine 6. Impianto ittiogenico di Somplago Mena di Cavazzo Carnico Ente tutela pesca del Friuli Via Colugna 3 I-33100 Udine 7. S.A.I.S. Srl Loc. Blasis Codropio (UD) Cod I027UD001 Mirella Fossaluzza Via Rot 6/2 I-33080 Zoppola (PN) 8. S.A.I.S. Srl Poffabro-Frisanco (PN) Mirella Fossaluzza Via Rot 6/2 I-33080 Zoppola (PN) 9. Avanotteria Valbruna Loc. Valbruna I022PN002 Azienda Agricola Salvador Pier Antonio e Claudio s.s. Via San Giovanni del Tempio 92 Sacile (PN) 6.A.2. PROVINCIA AUTONOMA DI TRENTO 1. Ass. Pescatori Solandri (Loc. Fucine) Cavizzana 2. Troticoltura di Grossi Roberto n. 121TN010 Grossi Roberto Via Molini 11 Monoclassico (TN) 3. Campestrin Giovanni Telve Valsugana (Fontane) 4. Ittica Resenzola Serafini Grigno 5. Ittica Resenzola Selva Grigno 6. Leonardi F.lli Levico Terme (S. Giuliana) 7. Dellai Giuseppe-Trot. Valsugana Grigno (Fontana Secca, Maso Puele) 8. Cappello Paolo Via Zacconi 21 Loc. Maso Fontane, Roncegno 9. Celva Remo Pomarolo 10. Margonar Domenico Ala (Pilcante) 11. Degiuli Pasquale Mattarello (Regole) 12. Tamanini Livio Vigolo Vattaro 13. Troticultura Istituto Agrario di S. Michele a/A. S. Michele allAdige 14. Ass. Pescatori Basso Sarca Ragoli (Pez) 15. Stab. Giudicariese La Mola Tione (Delizia dOmbra) 16. Azienda Agricola La Sorgente s.s. Tione (Saone) 17. Fonti del Dal s.s. Lomaso (Dasindo) 18. Comfish S.r.l. (ex. Paletti) Preore (Molina) 19. Ass. Pescatori Basso Sarca Tenno (Pranzo) 20. Troticultura La Fiana  Di Valenti Claudio (Bondo) 6.A.3. REGION: UMBRIA 1. Centro ittiogenico di Borgo Cerreto Impianto ittiogenico della provincia di Perugia Borgo Cerreto (Loc. Ponte) Cerreto di Spoleto (PG) 2. Ittica Tranquilli S.r.l. Cod. IT 035 PG 175 Ittica Tranquilli S.r.l. Loc. Corone Preci (PG) 6.A.4. REGION: VENETO 1. Centro Ittico Valdastico Valdastico (Veneto, Provincia Vicenza) 2. Azienda Agricola Lietta Srl n. 052TV074 Via Rai 3 I-31010 Ormelle (TV) 3. Azienda Agricola Troticoltura Grosselle Massimo n. 091VI831 Massimo Grosselle Via Palmirona 18 Sandrigo (VI) 4. Polo Guerrino Via S. Martino 51 Loc. Campese I-36061 Bassano del Grappa Polo Guerrino Via Tre Case 4 I-36056 Tezze sul Brenta 5. Piscicoltura Menozzi di Franco e Davide Menozzi S.S. Davide Menozzi Via Mazzini 32 Bonferraro de Sorga 6. Stanzial Eneide Loc. Casotto Stanzial Eneide I-37063 Isola Della Scala (VR) 7. Vincheto di Celarda 021 BL 282 M.I.P.A. Via Gregorio XVI, 8 I-32100 Belluno 8. Azienda Agricoltura Troticoltura Rio Molini Azienda Agricoltura Troticoltura Rio Molini Via Molini 6 I-37020 Brentino Belluno 9. Azienda agricola Bassan Antonio Azienda agricola Bassan Antonio Via Roi 118 I-36031 Dueville (VI) 6.A.5. REGION: VALLE DAOSTA 1. Stabilimento ittiogenico regionale Rue Mont Blanc 14 Morgex (AO) 6.A.6. REGION: LOMBARDIA 1. Azienda Troticoltura Foglio A.s.s. Troticoltura Foglio Angelo S.S. Piazza Marconi 3 I-25072 Bagolino 2. Azienda Agricola Pisani Dossi Cascina Oldani, Cisliano (MI) Giorgio Peterlongo Via Veneto 20  Milano 3. Centro ittiogenico Unione Pesca Sportiva della Provincia di Sondrio Unione Pesca Sportiva della Provincia di Sondino Via Fiume 85, Sondrio 4. Ittica Acquasarga Allevamento Piscicoltura Valsassinese IT070LC087 Mirella Fossaluzza Via Rot 6/2 Zoppola (PN) 5. Incubatoio Ittico U.P.S.L.I 010BS070/l Giorgio Pezzarossi Via Cadutin 71 I-25070 Bagolino (BS) 6. Azienda agricola allevamento e commercio pesci 113PV03 Luigi Montagna Via Manfredi 1 I-27058 Voghera (PV) 6.A.7. REGION: TOSCANA 1. Allevamento trote di Petrolini Marcello Petrolini Marcello Via Mulino Vecchio 229 Maresca  S. Marcello P.se (PT) 2. Azienda agricola Fratelli Mascalchi Loc. Carda, Castel Focognano (AR) Cod. IT008AR003 Fratelli Mascalchi Loc. Carda Castel Focognano (AR) 6.A.8. REGION: LIGURIA 1. Incubatoio ittico provinciale Masone  Loc. Rio Freddo Provincia di Genova Piazzale Mazzini 2 I-16100 Genova 6.A.9. REGION: PIEMONTE 1. Incubatoio ittico di valle di Peleussieres Oulx (TO) Cod. 175 TO 802 Associazione Pescatori Valsusa Via Martiri della LibertÃ 1 I-10040 Caprie (TO) 2. Azienda agricola Canali Cavour di Lucio Fariano Lucio Fariano Via Marino 8 I-12044 Centallo (CN) 3. Troticoltura Marco Borroni Loc. Gerb Valdieri (CN) Cod. 233 CN 800 Marco Borroni Via Piave 39 I-12044 Centallo (CN) 4. Incubatoio ittico di valle Loc. Cascina Prelle Traversella (TO) 278 TO 802 5. Azienda Agricola San Biagio  Fraz. S. Biagio I-12084 MondovÃ ¬ Cod 130 CN 801 Revelli Delia Via Roma 36 I-12040 Margarita Cuneo 6. Azienda Agricola Ossolana Acque IT-051-VB-801 Paolo Buzzoni Via dei castani 3 I-28921 Verbania Pallanza (VB) 7. A.A. San Biagio S.S. di Revelli Delia Via S. Stefano IT144CN802 A.A. San Biagio S.S. di Revelli Delia Fraz. S. Biagio MondovÃ ¬ (CN) 6.A.10. REGION: ABRUZZO 1. Impianti ittiogenici di Popoli (PE) Loc. S. Callisto Nuova Azzurro SpA Viale del Lavoro 45 S. Martino B.A. (VR) 2. Centro Ittiogenico Sperimentale e di Idrobiologia (CISI) Cod. IT 049 AQ I01 Provincia dellAquila S.S. 17-bis Vetoio I-67100 LAquilla 6.A.11. REGION: EMILIA-ROMAGNA 1. Troticoltura Alta Val Secchia Srl (RE) Via Porali 1/A Collagna (RE) Cod. 019RE050 Nicoletta Bestini Via Porali 1/A Collagna (RE) 6.A.12. REGION: BASILICATA 1. Assunta Brancati Contrada Piano del Greco 1 I-85050 Tito (PZ) Cod. IT089PZ185/I Assunta Brancati Via Tirreno 19 I-85100 Potenza 6.A.13. REGION: CAMPANIA 1. Ittica Fasanella SantAngelo a Fasanella Loc. Fiume (SA) Cod. 128SA077 SocietÃ cooperativa Ittica Fasanella SantAngelo a Fasanella Loc. Fiume (SA) 2. Ittico Tammaro S.a.s. di Silvana Di Mella ISTAT 044BN001 Ittico Tammaro S.a.s. di Silvana Di Mella Contrada Piana 63 Morcone (BN) 6.A.14. REGION: MARCHE 1. Troticoltura Cherubini Snc IT010MC019 Troticoltura Cherubini Snc Valle di Castel SantAngelo sul Nera (MC) 6.B. FISH FARMS IN ITALY APPROVED WITH REGARD TO VHS 6.B.1. REGION: FRIULI-VENEZIA GIULIA 1. SGM Srl SGM srl Via Mulino del Cucco 38 Rivoli di Osoppo (UD) 6.B.2. REGION: VENETO 1. Azienda Troticoltura S. Cristina Via Chiesa Vecchia 14 Loc. S. Cristina di Quinto Cod. 064TV015 Azienda Troticoltura S. Cristina Via Chiesa Vecchia 14 2. Biasia Luigi n. 013VI831 Biasia Luigi Via CaDOro 25 Bolzano Vic (VI) 7. FISH FARMS IN AUSTRIA APPROVED WITH REGARD TO VHS AND IHN 1. Alois KÃ ¶ttl Forellenzucht Alois KÃ ¶ttl A-4872 Neukirchen a.d. VÃ ¶ckla 2. Herbert BÃ ¶ck Forellenhof Kaumberg HÃ ¶fnergraben 1 A-2572 Kaumberg 3. Forellenzucht GlÃ ¼ck Erick und Sylvia GlÃ ¼ck Hammerweg 13 A-5270 Mauerkirchen 4. Forellenzuchbetrieb St. Florian Martin Ebner St. Florian 20 A-5261 Uttendorf 5. Forellenzucht Jobst Alois Jobst Bruggen 25 A-9761 Greifenburg 6. Fischzuchtbetrieb KÃ ¶lbl Erwin KÃ ¶lbl A-8812 Maria Hof Standort Gemeinde St. Blasen 7. Forellenzucht Hartl Teichanlage NÃ ¶fing Peter Hartl Hagenau 12 A-4963 St. Peter a. Hart